In a letter dated January 8, 1996, and received by the Clerk of the Appellate Courts on January 16, 1996, respondent Michael P. O’Keefe, of Lenexa, Kansas, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1995 Kan. Ct. R. Annot. 219).
On October 20, 1994, this court placed respondent on disability inactive status pursuant to Supreme Court Rule 220(c) (1995 Kan. Ct. R. Annot. 232), and all pending disciplinary proceedings were stayed. On June 21, 1995, respondent was restored to active status and temporarily suspended from the practice of law pending the final disposition of four disciplinary actions, which were reinstated.
At the time respondent surrendered his license, four separate complaints had been heard on January 10, 1996, before a panel of the Kansas Board for Discipline of Attorneys. Three additional complaints had been received and docketed and were being investigated by the Disciplinary Administrator’s office. The complaints docketed against respondent contained allegations of improper conversion of probate funds, abandonment of a business client and failure to return financial records, violations as co-trustee of an educational trust, and respondent’s disbarment by the United States Tax Court for fraud on the court and disbarment by the Missouri Supreme Court.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Michael P. O’Keefe be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It. Is Further Ordered that the Clerk of the Appellate Courts strike the name of Michael P. O’Keefe from the roll of attorneys licensed to practice law in Kansas.
*2Dated this 18th day of January, 1996.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1995 Kan. Ct. R. Annot. 222).